Title: Enclosure: Draft of an Article, 23 April 1781
From: Adams, John
To: Jenings, Edmund



Sir

April 23. 1781


It is often Said in this Country, “We have nothing to gain by this War.” But who is to gain? If Holland has nothing to gain, it has much to loose, and the Question now is not what is to be gained, but was it to be Saved and defended. This Republick, may loose all her Possessions in the East and West Indies: she may loose her Navigation and Commerce: she may loose her Baltick Trade: her Greenland Fishery; her African Trade; her Manufactures, her Weight in the commercial and political scales of Europe; nay she may loose her Independance, and be conquered and divided among her Neighbours. The Question is whether these Objects are worth defending?
What would be the Consequence to this nation if America should return to the Domination and Monopoly of Great Britain? What would be the Consequence, if an ungenerous Treatment of America should oblige the Congress, to purchase Peace and Independance of Great Britain by Sacrifice of the Commerce of this Republick? What would be the Consequence if the Congress should propose to the K. of G.B. “Acknowledge our Independance, and We will enter into a Treaty with you, not to trade directly or indirectly with the Dutch.” It would be better for America to do this, for the sake of a speedy Peace, than to continue to be made a Spectacle like a Match at Cock fighting or Bull or Bear Baiting, as they are to People who are almost as much interested in their Independance as they are them selves.
Notwithstanding our fond Attachment to England, her Rivalry has been a source of terrible Evils to this Country. While America was in Connection with the British Empire, it was an enormous Tree, by the side of a small shrub which extracted and exhausted the Nutrition of the soil, and prevented the Circulation of the Juices in the Bush, untill one Sprig and branch of it after another died away, and it was in danger of perishing even to the Root.
What was the flourishing state of our Manufactures forty years ago? And into what decay are they fallen now? What is the Cause of this?
Because the English, having such a vast demand for Manufactures in America, and being able to sell them there at what Price they pleased, and to get American Productions the Materials of Manufac­tures and Commerce, as cheap as they pleased, their Manufactures received such an Encouragement, that they were able to Undersell Us, at the foreign Marketts. Have not our Numbers of seamen been diminished too, by Similar Means and those of England increased.
What is the Cause of the Decay of our Possessions in the West Indies, Surinam Coracoa &c. Was it not because they recieved no Advantage from a Commerce with the Continent of America?
Was it not because the superiority of the English Possessions in that Country, obstructed their Trade and Growth.
What was the Effect of this Rivalry or superiority in the East Indies?
What the Effect in Africa?
What would be the Effect upon all these Interests if, America were to return again to the Obedience and Monopoly of G. Britain? What would be the Effect of it upon the Baltic Trade, upon our Manufactures, our Greenland Whale Fisheries, our African Trade, or East India and West India Possessions!
There is a current opinion here, that We should wait untill England has acknowledged American Independance, and then make a Treaty with the United States. But are We sure, that America will then make a Treaty with Us? By no Means. She will have no Motive to it. On the Contrary there is great danger, that England will sooner or later offer to acknowledge America Independance, on Condition that she will agree to Sacrifice the Dutch, and in such a Case America would be a Fool if she did not Accept it.
But We will then lend her Money. I answer then she would not Accept of Money from you. The American Debt if this War should continue 20 Years, will be part of it paid off, the very first Year of Peace. Instead of borrowing Money after Peace they will instantly set about paying off the Capital, of the Debt contracted during the War.
Suppose a Peace. England has acknowledged American Independance and made a Treaty of Amity and Commerce with the United States, Similar to that between France and them. What Motive will they have to make one with us? None. They will tell us you meanly neglected Us and despised Us in our distress, now take your own Course. We will trade with you as much as is for our Convenience, but We will bind ourselves to nothing. We can have Hemp Cordage Sail Cloth from Russia Sweeden and Denmark, or we can take them of England. We dont want your Friendship now. And it is probable, that America, having by Treaty a Right to trade with France and England, that England and America would run away with all our Baltick Trade. Whereas, it is now in our Power, to turn this Trade into such a Channell, by making a Treaty with America, that We should continue in Possession of it, after a Peace. We shall continue to Supply France and Spain and America with those Articles. Whereas, if We refuse it We shall very soon see American ships supplying France and Spain with stores from the Baltick.
We are lending vast Sums of Money to England, and have lent them Ships to enable them to murder Americans. We have prohibed Supplies to Americans, with a partial Rigour. And We may depend upon it if this system is pursued, this Country is undone. We are preparing Vengeance for ourselves and Posterity, which both the English and the Americans will take in full Tale.
What will become of our Greenland Fishery, if America were again joined to England? This would be undermined by degrees, like our Manufactures.
Power and Wealth, like those of G. B. united with America, grow and multiply rapidly, at the Expence of all around them. Like an overgrown mercantile House in a particular City, they draw away the Business and Profit from all inferiour Merchants.
It is in England a recommendation to an Estate in the Country, that there is no lord within ten mile. The great Fish Eat the little ones.
